Citation Nr: 0904086	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected migraine headaches.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from February 1985 to April 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above-referenced claims.  

During the pendency of this appeal, and as indicated by his 
May 2005 claim for increased rating, the veteran's changed 
domiciles.  As a result of the change in domicile, 
jurisdiction of this matter was transferred to that of the RO 
located in St. Petersburg, Florida.

The entitlement to a disability rating in excess of 10 
percent for service-connected hypertension being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected migraines more closely 
approximates manifestations of very frequent, prolonged 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for entitlement to a 50 percent disability rating 
for service-connected migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
8100 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry. 
   
In the decision below, the Board grants the claim for an 
increased disability rating for service-connected migraine 
headaches.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 
     
Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). 
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Facts and Analysis

The veteran's service-connected migraine headaches are 
currently rated as 30 percent disabling under Diagnostic Code 
8100, which provides the rating criteria for migraine 
headaches.  See Diagnostic Code 8100 (2008).  Under this 
diagnostic code provision, migraine headaches characteristic 
of very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant the 
maximum, 50 percent disability rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100. 
 
The veteran's claim for an increased disability rating for 
his service-connected migraine headaches was received by the 
RO on May 23, 2005.

The veteran underwent a VA neurological examination in June 
2005.  The associated examination report shows that the 
veteran reported having headaches five to ten times per week, 
with an average of one headache daily.  They could last from 
hours to days at a time.  He reported frequently having mild 
nausea, but denied vomiting.  He was said to be sensitive to 
light and sound.  When experiencing a headache, he reported 
at times being able to continue with work, and at other times 
having to isolate himself in a dark, quiet place.  The 
veteran reported using several prescribed medications and 
receiving injections to both prevent and treat his headaches, 
but it was his opinion that the treatment had not been very 
efficacious.  He reported being employed, but indicated that 
he had lost very little time from his job due to his 
headaches, as his employer was very accommodating of his 
condition; the examiner noted these accommodations to be 
beyond those which would probably be given in an ordinary 
work setting.  The examiner noted that the veteran's 
headaches were poorly controlled by the medication prescribed 
at that time, and indicated that his migraines appeared to be 
more frequent and nonresponsive to treatment.  

The RO obtained the veteran's VA medical records, dated from 
May 1999 to July 2008.  These records show that the veteran 
reported having daily headaches in February 2004.  In 
December 2004, he reported having very intense headaches 
daily, accompanied by radiating pain, ptosis, red eyes and 
increased monocular lacrimation.  He stated that the 
headaches were alleviated by prescription medication, 
caffeine, and aspirin.  The impression was that he most 
likely experienced a combination of cluster and migraine 
headaches, and an increased dosage of medication was 
prescribed.  In February 2005, the veteran reported having 50 
percent fewer headaches as a result of the prescribed 
medication.  In October 2005, the examiner noted that with 
prescription medications, the veteran was managing his 
headaches "fairly well."  A neurology consultation note 
dated in May 2006 shows that the veteran reported having 
severe, incapacitating headaches, which had progressed from 
lasting only for a short period of time to lasting for a day 
or more.  The dosage of his medication was increased at that 
time and he was prescribed steroids and oxygen treatments.  
The veteran reported having severe headaches again in 
February 2007, which the associated symptoms of eye watering 
and difficulty keeping his eyes open.  In March 2007, the 
veteran received Botox injections for treatment of his 
migraine headaches.  It was reported in June 2007 that he was 
responding well to these injections and that the frequency of 
his headaches decreased by 50 percent to only one to three 
occurrences per week.  The veteran also received Botox 
injections in April 2008, at which time he reported having 
four to five headaches per week prior to receiving any 
injections, and having one to three headaches per week 
subsequent to receiving injections in June 2007.     

In support of his claim, the veteran submitted four lay 
statements from his employers and coworkers, all dated in 
June 2006, describing their observations of his migraine 
headaches within the workplace.  It was reported by his 
program director and supervisor that his migraine headaches 
required him to either leave work or to miss work for days at 
a time, including missing seven days in May 2006.  His 
program director reported that in November 2005, the 
veteran's headaches were so severe that he was unable to work 
for two consecutive weeks, during which time he was permitted 
to perform limited duties from home; it was reported that he 
was still unable to perform some of his limited duties due to 
headaches.  A coworker described how the veteran's headaches 
appeared to become more serious in the months prior to June 
2006 and relayed the veteran's accounts of incapacitating 
pain.  The coworker also indicated that the veteran missed 
work due to his headaches and described the veteran has 
appearing very exhausted upon returning to work.  During a 
headache, his associated symptoms were described as watery, 
red eyes and difficulty breathing.  

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the veteran's favor, an increased 
disability rating is warranted.  As noted above, the next-
higher 50 percent disability rating is warranted for 
migraines with frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.7; Diagnostic Code 8100.

Here, evidence of record, as reflected by the veteran's own 
assertions and the June 2006 lay statements,  show that  
since the date of the veteran's May 2005 claim for an 
increased disability rating he has consistently reported 
experiencing severe headaches.  The frequency of his 
headaches has ranged from a minimum frequency of one to three 
times per week, to as frequently as daily.  The duration of 
the headaches have ranged a few hours to as long as days.  
His headaches have been associated with nausea, photophobia, 
phonophobia, eye watering, eye redness, and difficulty 
breathing.  The record shows that the veteran has had varying 
success with treating his headaches using prescription 
medication and Botox injections.  His headaches have at times 
been described as incapacitating.  The Board finds that the 
veteran's statements, as well as the lay statements presented 
by his employers and coworkers, are competent to establish 
his symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992) (holding that a layperson is competent to provide 
evidence on the occurrence of observable symptoms).  

Moreover, the medical evidence of record provides further 
support for the veteran's claim for an increased disability 
rating.  The June 2005 VA examination confirms the veteran's 
reports of frequent and severe headaches on a weekly basis, 
as well as the varying, and oftentimes limited, success with 
the treatment of his condition.  In May 2006, the veteran's 
headaches were described as incapacitating.  Although VA 
records dated in June 2007 and April 2008 indicate that the 
frequency of the veteran's headaches were decreased by 50 
percent by using Botox injections, he has still been noted to 
have at least one to three severe headaches a week.  

While the record reflects that the veteran's current employer 
has attempted to accommodate his condition, the evidence 
shows that his condition has impacted his employment.  As 
noted by the June 2005 VA examiner, the veteran's employer 
has accommodated the veteran's condition to a greater degree 
than would an ordinary work environment.  Nevertheless, 
according to the veteran, his employers, and coworkers, he 
has missed several days of work and has at times been only 
able to perform limited duties as the result of his 
migraines.  Thus, his migraine condition has had a negative 
impact, at least to some extent, on his employment.  Given 
the frequency and severity of the veteran's symptoms, and the 
impact of his condition on his employment, taking into 
account his employer's accommodations, the veteran's migraine 
headaches more closely approximates the criteria for a higher 
disability rating under Diagnostic Code 8100.  Accordingly, a 
50 percent disability rating is warranted in this case.  38 
C.F.R. § 4.7.
Based upon the guidance pursuant to Hart, 21 Vet. App. at 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Accordingly, and resolving all reasonable doubt 
in favor of the veteran, see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), an increased disability rating for service-
connected migraine headaches is warranted from May 23, 2005, 
the date of receipt of his claim for an increased disability 
rating.  A disability rating in excess of 50 percent is not 
permitted for migraine headaches.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100. 

The Board finds that there is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with the veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating, as Diagnostic Code 8100 specifically takes 
into account the effect migraine headaches has on economic 
adaptability.  See 38 C.F.R. § 4.12a, Diagnostic Code 8100.  
Therefore, referral by the RO to the Chief Benefits Direction 
of VA's Compensation and Pension Service under 38 C.F.R. § 
3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 


ORDER

Entitlement to a disability rating of 50 percent for service-
connected migraine headaches is granted, subject to the laws 
and regulations governing monetary awards.


REMAND

In an informal hearing presentation dated in January 2009, 
the veteran has indicated that the dosage for his anti-
hypertensive medication has increased.  A VA medical record 
dated in July 2007 shows that the dosage for his hypertension 
medication has been increased.  Thus, the veteran has 
essentially asserted, and the evidence suggests, that his 
service-connected hypertension disability has gotten worsen 
since the last VA examination in May 2005.  In light of the 
fact that the veteran's most recent VA examination occurred 
in May 2005, and his assertions as to increased symptoms of 
hypertension, the Board finds that additional examinations 
are warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the duty to assist requires a medical 
examination when such examination is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).

Moreover, the May 2005 examination is over three years old 
and is therefore too remote in time from which to evaluate 
the current severity of the disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new evaluation after a two year period 
between the last VA examination and the veteran's contention 
that his disability has increased in severity) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered 
"contemporaneous").  Therefore, due to the passage of time 
and the veteran's assertion, the Board finds that additional 
development is warranted to determine the current nature, 
extent, severity and manifestations of his service-connected 
hypertension.  As such, VA is required to afford the veteran 
a contemporaneous VA examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. 
App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current 
severity of the veteran's service-
connected hypertension.  The claims file, 
to include a copy of this REMAND, must be 
made available for review by the examiner.  
A complete rationale for all opinions 
expressed must be provided in a legible 
report.

2.  Then, readjudicate the veteran's claim 
for an increased evaluation for 
hypertension, currently evaluated as 10 
percent disabling.  If the benefit sought 
on appeal remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


